Munson, J.
(dissenting)—There are two requirements for a stepfather adoption, namely, "(1) jurisdictional—whether the biological parent, by behavior, has forfeited all rights in the child, i.e., whether the child has been deserted or abandoned under RCW 26.32.056; and (2) dispositional— whether terminating parental rights would be in the best *351interests of the child." In re Pawling, 101 Wn.2d 392, 400, 679 P.2d 916 (1984).
The majority's major premise is that the 2%-year interval between the time the father last saw the children and the termination proceeding is insufficient to justify a finding of abandonment. Mr. Huffman's contention was that about the time of the divorce, he lost his job because of the psychological impact thereof. However, his failure to financially support his children lasted for nearly 2 years. During that time, he held several other jobs, received an Alaskan allotment of $1,000, and received over $2,000 from Alaska Natural Gas after being fired.
Further, I agree with the trial court's characterization that Mr. Huffman's conduct toward the children displayed his "total lack of regard for the parential [sic] obligations." In re Lybbert, 75 Wn.2d 671, 674, 453 P.2d 650 (1969). While he occasionally sent the children a card or gift, I question whether such nominal contact fulfills the "express love" criterion set out in Lybbert. Obviously, Mr. Huffman has been unable to provide religious and social guidance to his children; he has seen them only once since 1981. Mrs. Nedelkovitsch testified he: (1) never inquired about his children's health; (2) never inquired as to whether she needed assistance in raising the children; and (3) never provided food, clothing, or medical care for the children even when Mrs. Nedelkovitsch was on public assistance.
Mr. Huffman's testimony and its credibility was to be determined by the trial court. One of the most poignant statements by the father was he did not desire termination because he did not contemplate remarriage and thus these children would be the last to bear the family name. Cheryl Raber, a court appointed guardian ad litem, testified, that with respect to the children, Mr. Huffman wanted "the name, but not the game". She stated Mr. Huffman was now a stranger to his children and the Nedelkovitschs were the children's "psychological" parents. Ms. Raber further testified the best interest of the children would be served by the termination.
*352Given that the father has paid little, if any, attention to these children in the 2 V2 years prior to the termination proceeding (there being no record of his interest and concern since that time), I agree with the statement in In re Pawling, at 401:
On appeal, we are constrained to place "very strong reliance on trial court determinations of what course of action will be in the best interests of the child." In re Todd, 68 Wn.2d 587, 591, 414 P.2d 605 (1966). We are not allowed to second guess the trial court—"to weigh either the evidence or the credibility of witnesses even though we may disagree . . ." In re Sego, [82 Wn.2d 736, 513 P.2d 831 (1973),] at 739-40.
My reading of the record reflects that the trial court was well aware of the statutory requirements. Parental termination is one of the most difficult tasks facing any trial judge. This case was tried before an able and competent judge who had been on the bench for over a decade at the time of this hearing. He had the opportunity to see and hear these witnesses. I would apply Pawling and affirm.